                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02538-KLM

JOSHUA PEARSON,

       Plaintiff,

v.

COLORADO DEPARTMENT OF TRANSPORTATION,
AARON ADAME, and,
DOES 1-20,

     Defendants.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Defendants’ Motion to Dismiss The First

Amended Complaint [#36]1 (the “Motion”). Plaintiff filed a Response [#46] in opposition

to the Motion, and Defendants filed a Reply [#47]. The parties have consented to proceed

before the undersigned for all proceedings pursuant to 28 U.S.C. § 636(c) and

D.C.COLO.LCivR 72.2(d). See [#23]. The Court has reviewed the entire case file and the

applicable law and is sufficiently advised in the premises. For the reasons set forth below,

the Motion [#36] is GRANTED.

                                       I. Background2


       1
         “[#36]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the court’s case management and electronic case filing system
(CM/ECF). The Court uses this convention throughout this Order.
       2
        For the purposes of this Motion [#36], the Court takes all allegations in the Amended
Complaint [#34] in the light most favorable to Plaintiff as the nonmovant. Mobley v. McCormick, 40

                                               -1-
       Plaintiff is a resident of Brighton, Colorado, who lost his home in the wildfire that

started on October 3, 2016, in Beulah, Colorado.          Am. Compl. [#34] at 17.       The

circumstances surrounding the origin of the wildfire form the basis for Plaintiff’s claims.

       The day the fire started, Defendant Colorado Department of Transportation

(“CDOT”) assigned its employee, Defendant Aaron Adame (“Adame”), to maintain a rock

formation designed to protect a nearby bridge from erosion. Id. at 3. The National Weather

Service issued a “red-flag” fire warning that was in effect while he completed this task. Id.

at 11. Defendant Adame utilized an excavator to move large stones up a bank and into

position. Id. at 4. In the course of moving these stones, Plaintiff alleges that Defendant

Adame struck a rock with the steel bucket of his excavator, which sparked and ignited

nearby brush. Id. at 7, 11. Plaintiff further alleges that Defendant Adame’s actions were

the cause of the Beulah Wildfire, and thus attributes the loss of his home to Defendants.

Id. at 12.

       Plaintiff initiated this lawsuit on October 3, 2018, see Compl. [#1], and filed an

Amended Complaint [#34] on February 19, 2019. In his Amended Complaint [#34], Plaintiff

asserts two claims: (1) a substantive due process claim under the Fourteenth Amendment

for the loss of his property in the wildfire, and (2) a “Colorado Governmental Immunity Act

(“CGIA”) claim” for “intentional, deliberate, as well as reckless, willful and wanton, and/or

negligent conduct.” Id. at 22. Plaintiff brings his substantive due process claim against

Defendant Adame in his individual capacity only, and the CGIA claim against Defendants

Adame and CDOT. Id. at 17, 20. As relief, Plaintiff seeks damages and unspecified

injunctive and declaratory relief. Id. at 22. In the present Motion [#36], Defendants seek


F.3d 337, 340 (10th Cir. 1994).

                                             -2-
dismissal of both claims.

                                      II. Legal Standard

       Rule 12(b)(6) tests “the sufficiency of the allegations within the four corners of the

complaint after taking those allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340

(10th Cir. 1994). To survive a Rule 12(b)(6) motion, “[t]he complaint must plead sufficient

facts, taken as true, to provide ‘plausible grounds’ that discovery will reveal evidence to

support plaintiff’s allegations.” Shero v. City of Grove, Okla., 510 F.3d 1196, 1200 (10th

Cir. 2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[P]lausibility refers

to the scope of the allegations in a complaint: if they are so general that they encompass

a wide swath of conduct, much of it innocent, then the plaintiff[ ] [has] not nudged [his]

claims across the line from conceivable to plausible.” Khalik v. United Air Lines, 671 F.3d

1188, 1191 (10th Cir. 2012) (internal quotations and citations omitted).

       Similarly, “[a] claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, “[a] pleading

that offers ‘labels and conclusions’ or a formulaic recitation of the elements of a cause of

action will not do. Nor does the complaint suffice if it tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.’” Id. (citation omitted). That said, “[s]pecific facts are not

necessary; the statement need only give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests;” the 12(b)(6) standard does not “require that the

complaint include all facts necessary to carry the plaintiff’s burden.” Khalik, 671 F.3d at

1192 (citation omitted).

       Further, “[t]he plausibility standard is not akin to a ‘probability requirement,’ but it


                                               -3-
asks for more than a sheer possibility that defendant has acted unlawfully.” Iqbal, 566 U.S.

at 678 (citation omitted). As the Tenth Circuit has explained, “the mere metaphysical

possibility that some plaintiff could prove some set of facts in support of the pleaded claims

is insufficient; the complaint must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk,

LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis in original). “Where a

complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short

of the line between possibility and plausibility of entitlement to relief.’” Iqbal, 556 U.S. at

678 (citation omitted).

       To determine if a complaint survives a motion to dismiss, courts utilize Rule 8,

instructing that “[a] plaintiff must provide a ‘short and plain statement of the claim showing

that the pleader is entitled to relief.’” Tuttamore v. Lappin, 429 F. App’x 687, 689 (10th Cir.

2011) (quoting Fed. R. Civ. P. 8(a)(2)). As with Rule 12(b)(6), “to overcome a motion to

dismiss, a plaintiff’s allegations must move from conceivable to plausible.” Id. Indeed,

“Rule 8(a)’s mandate. . . has been incorporated into the 12(b)(6) inquiry.” United States

ex rel. Lemmon v. Envirocare of Utah, 614 F.3d 1163, 1171 (10th Cir. 2010). Rule 8

enables “the court and the defendants to know what claims are being asserted and to

determine how to respond to those claims.” Tuttamore, 429 F. App’x at 689.

                                         III. Analysis

A.     Fourteenth Amendment Substantive Due Process Claim

       Plaintiff alleges that Defendant Adame infringed his Fourteenth Amendment

substantive due process rights by causing Plaintiff to lose his home in the wildfire. In

response, Defendant Adame asserts qualified immunity. Specifically, he contends that (1)


                                              -4-
Plaintiff failed to plead a constitutional violation because Defendant Adame’s conduct did

not shock the conscience, and (2) Plaintiff failed to demonstrate that Defendant Adame’s

conduct was clearly established to be unconstitutional at the time of the alleged violation.

Motion [#36] at 3-19.

       Certain government officials may be exempt from liability when sued in their

individual capacities, as a result of qualified immunity. See Harlow v. Fitzgerald, 457 U.S.

800, 814-18 (1982). When a defendant asserts qualified immunity, the plaintiff carries a

two-part burden to show: (1) that the defendant’s actions violated a federal constitutional

or statutory right, and, if so, (2) that the right was clearly established at the time of the

defendant’s unlawful conduct. Estate of Booker v. Gomez, 745 F.3d 405, 411 (10th Cir.

2014). Courts may exercise discretion regarding which of the two prongs to address first,

as the failure of a single prong will trigger qualified immunity. Pearson v. Callahan, 555

U.S. 223, 231 (2009). Here, the Court need only address the “clearly established” element.

       When addressing the second prong of the qualified immunity analysis, courts inquire

as to whether the defendant’s actions violated clearly established standards. Saucier v.

Katz, 533 U.S. 194, 208 (2001). “The law is clearly established when a Supreme Court or

Tenth Circuit decision is on point, or if the clearly established weight of authority from other

courts shows that the right must be as plaintiff maintains.” Mimics, Inc. v. Vill. of Angel Fire,

394 F.3d 836, 842 (10th Cir. 2005) (quoting Roska ex rel. Roska v. Peterson, 328 F.3d

1230, 1248 (10th Cir. 2003)). The Supreme Court recently explained that lower courts

should not define clearly established law at a high level of generality. Mullenix v. Luna, 136

S. Ct. 305, 308 (2015) (per curiam). Rather, “[t]he dispositive question is ‘whether the

violative nature of particular conduct is clearly established.’” Id. (quoting Ashcroft v.


                                              -5-
al-Kidd, 563 U.S. 731, 742 (2011)). The Supreme Court emphasized that “[t]his inquiry

‘must be undertaken in light of the specific context of the case, not as a broad general

proposition.’” Id. (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam)).

“A clearly established right is one that is ‘sufficiently clear that every reasonable official

would have understood that what he is doing violates that right.’” Aldaba v. Pickens, 844

F.3d 870, 877 (10th Cir. 2016) (quoting Mullenix, 136 S. Ct. at 308). Although a plaintiff

could prevail against a qualified-immunity defense without a favorable case directly on

point, “existing precedent must have placed the statutory or constitutional question ‘beyond

debate.’” Id. (emphasis added) (quoting Mullenix, 136 S. Ct. at 308).

       Defendants argue that Plaintiff has not shown a constitutional violation was clearly

established by October 3, 2016, the date when the Beulah Wildfire began. Motion [#36]

at 10-11. Accordingly, the burden shifts to Plaintiff to identify Tenth Circuit precedent or the

clearly established weight of cases from other jurisdictions that establishes Defendant

Adame’s conduct to be a constitutional violation. Estate of Booker, 745 F.3d at 411.

Plaintiff attempts to satisfy this burden by identifying two Colorado criminal statutes, Colo.

Rev. Stat. § 18–4–401 and Colo. Rev. Stat. §18–4–101 (prohibiting theft and arson,

respectively) and by citing to the language of the Fourteenth Amendment. Response [#46]

at 3. However, Plaintiff’s argument is insufficient.

       Defendants identify the flaw in Plaintiff’s argument by pointing out that the general

assertion that Plaintiff has a right to his property does not clearly establish Defendant

Adame’s conduct to be unconstitutional. Reply [#47] at 3. Plaintiff’s argument that “the

right was common knowledge” and that the general language of the Fourteenth

Amendment prohibits Defendant Adame’s conduct is a general proposition that the


                                              -6-
Supreme Court has held to be insufficient to bar qualified immunity. Al-Kidd, 563 U.S. at

742 (holding that “[t]he general proposition, for example, that an unreasonable search or

seizure violates the Fourth Amendment is of little help in determining whether the violative

nature of particular conduct is clearly established”); Mullenix, 136 S. Ct. at 311 (holding that

the second step of the qualified immunity analysis must be considered in “the specific

context of the case”). The Supreme Court dealt with a similar argument in Anderson v.

Creighton:

       The operation of this standard, however, depends substantially upon the level
       of generality at which the relevant “legal rule” is to be identified. For
       example, the right to due process of law is quite clearly established by the
       Due Process Clause, and thus there is a sense in which any action that
       violates that Clause (no matter how unclear it may be that the particular
       action is a violation) violates a clearly established right. Much the same
       could be said of any other constitutional or statutory violation. But if the test
       of “clearly established law” were to be applied at this level of generality, it
       would bear no relationship to the “objective legal reasonableness” that is the
       touchstone of Harlow. Plaintiffs would be able to convert the rule of qualified
       immunity that our cases plainly establish into a rule of virtually unqualified
       liability simply by alleging violation of extremely abstract rights.

483 U.S. 635, 639 (1987).

       To overcome a defense of qualified immunity, Plaintiff must present a case on point

with a particularized set of facts, not a generalized assertion that the Fourteenth

Amendment prohibits the result of Defendant Adame’s conduct. Mullenix, 136 S.Ct. at 311.

The Court is unpersuaded that Plaintiff’s citations of Colorado criminal statutes are

particularized to Defendant Adame’s conduct of operating heavy machinery or in the

context of a fire warning. Furthermore, the Court’s independent research has also failed

to find support for Plaintiff’s notion that operating heavy machinery during a fire warning is

a clearly established violation of the Fourteenth Amendment. Because Plaintiff has failed

to carry his burden to demonstrate that the law was clearly established, even if the

                                              -7-
underlying conduct were, arguendo, a constitutional violation, Defendant Adame is entitled

to qualified immunity. Estate of Booker, 745 F.3d at 411. Accordingly, the Court need not

address the first prong of the qualified immunity analysis. Pearson, 555 U.S. at 231.

       Accordingly, the Motion [#36] is granted to the extent that Plaintiff’s claim against

Defendant Adame for denial of substantive due process under the Fourteenth Amendment

is dismissed with prejudice. See Okusami v. Psychiatric Inst. of Wash., 959 F.2d 1062,

1066 (D.C. Cir. 1992) (holding that the dismissal of an action “pursuant to Rule 12(b)(6) is

a resolution on the merits and is ordinarily prejudicial”); accord Brierly v. Schoenfeld, 781

F.2d 838 (10th Cir. 1986) (affirming a district court decision to dismiss with prejudice an

action brought under 42 U.S.C. § 1983).

B.     Doe Defendants

       Plaintiff also asserts the substantive due process claim against Defendants identified

only as Does 1-20, all sued in their individual capacities. Am. Compl. [#34] at 2-3, 17.

“[P]ursuant to Fed. R. Civ. P. 10, a caption to a complaint must include the names of all

parties.” Culp v. Williams, No. 10-cv-00886-CMA-CBS, 2011 WL 1597686 (D. Colo. Apr.

27, 2011) (“Culp I”), aff’d, 456 F. App’x 718 (10th Cir. 2012) (“Culp II”). The “Federal Rules

of Civil Procedure do not explicitly allow the naming of fictitious or anonymous parties in a

lawsuit, [therefore,] ‘an action may be dismissed if the defendant is not sufficiently identified

to permit service of process.’” Culp I, 2011 WL 1597686, at *3 (quoting Stratton v. City of

Boston, 731 F. Supp. 42, 45 (D. Mass. 1989)); see also 2 James Wm. Moore et al.,

Moore’s Federal Practice § 10.02[2][d] at 10-16 (3d ed. 2010) (“The court will not permit

use of the ‘Doe’ designation for a defendant if the plaintiff’s ignorance of the defendant’s

true identity is the result of willful ignorance or lack of reasonable inquiry. If reasonable


                                              -8-
inquiry would have revealed the true identity, a pleading naming John Doe defendants will

be dismissed.”).

       Here, Plaintiff filed suit on October 3, 2018, and has failed to amend his complaint

to include the names of the individuals he named as Defendants Does 1–20. The Court

recognizes that Plaintiff has not had the benefit of discovery in this case “which could

disclose the exact identity of the [individuals] whom plaintiff” has identified as Does 1-20.

Saffron v. Wilson, 70 F.R.D. 51, 56 (D.D.C. 1975) (denying motion to dismiss John Doe

defendants for failure to identify the individuals prior to discovery but dismissing the

plaintiff’s Bivens claims precluded by federal statute), aff’d in part and rev’d in part on other

grounds, 333 F.3d 273 (D.C. Cir. 2003). However, the Court should only allow claims

against parties whose names are unknown to proceed “if the complaint makes allegations

specific enough to permit the identity of the party to be ascertained after reasonable

discovery.” Hartley v. Wilfert, 931 F. Supp. 2d 230, 233 (D.D.C. 2013) (quotation and

citation omitted). Here, Plaintiff simply states that the Doe Defendants are “unknown and

unknowable CDOT employees” and “unknown and unknowable managers/supervisors/

superiors” who worked with or controlled Defendant Adame’s actions on the day at issue.

Am. Compl. [#34] ¶¶ 5-6 (emphasis added).

       Accordingly, Plaintiff’s substantive due process claim against the Doe Defendants

is dismissed without prejudice. See Culp II, 456 F. App’x at 720 (affirming dismissal

without prejudice of claims against John Doe defendants); Culp I, 2011 WL 1597686, at *4

(dismissing claims against John Doe defendants without prejudice “due to Plaintiff’s failure

to identify properly these Defendants and to exhaust his administrative remedies in

connection with these claims”).


                                              -9-
C.    CGIA Claim

      Plaintiff also raises a tort claim, improperly identified as a “CGIA claim” against

Defendants. Am. Comp. [#34] at 20. However, “[w]hen all federal claims have been

dismissed, the court may, and usually should, decline to exercise jurisdiction over any

remaining state law claims.” Smith v. City of Enid ex rel Enid City Comm’n, 149 F.3d 1151,

1156 (10th Cir. 1998).    Because the only federal claim before the Court has been

dismissed, the Court declines to exercise jurisdiction over the “CGIA” claim.

      Accordingly, the Motion [#36] is granted to the extent that Plaintiff’s CGIA claim is

dismissed without prejudice. See Bauchman v. West High Sch., 132 F.3d 542, 549

(10th Cir. 1997) (stating that where supplemental jurisdiction is declined over state law

claims, those claims must be dismissed without prejudice).

                                    IV. Conclusion

      Accordingly, for the reasons set forth above,

      IT IS HEREBY ORDERED that the Motion [#36] is GRANTED, that Plaintiff’s

Fourteenth Amendment claim is DISMISSED with prejudice as to Defendant Adame and

without prejudice as to the Doe Defendants, and that Plaintiff’s CGIA claim is DISMISSED

without prejudice.

      IT IS FURTHER ORDERED that the Clerk of Court shall close this case.

      Dated: August 5, 2019




                                          -10-
